Exhibit 99.1 Instructure Reports Third Quarter 2016 Financial Results Q3 2016 Revenue of $30.1 Million, Up 44% Year-Over-Year SALT LAKE CITY (October 31, 2016) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the third quarter ended September 30, 2016. “This quarter we delivered solid top line growth and made continued progress on our path toward profitability,” said Josh Coates, CEO at Instructure. “We continue to enjoy strong adoption of Canvas across the globe and are encouraged by the positive response to Bridge.We remain focused on product innovation to bring even more value to our customer base, attract new customers and grow our total market opportunity.” Three Months Ended September 30, Revenue $ $ Gross Margin GAAP % % Non-GAAP(1) % % Operating Loss GAAP ) ) Non-GAAP(1) ) ) Net loss GAAP ) ) Non-GAAP(1) ) ) EPS GAAP(2) $ ) $ ) Non-GAAP(1)(2) $ ) $ ) Non-GAAP financial measures exclude stock-based compensation, payroll taxes related to secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability. Q3 2016 and Q3 2015 GAAP share count was 28.1M and 6.4M, respectively, due to the conversion of redeemable convertible preferred shares into common stock, which occurred on the closing of Instructure’s IPO on November 18, 2015.Non-GAAP share count assumes the conversion of the redeemable convertible preferred shares to common stock occurred at the beginning of the annual period. Third Quarter 2016 Business Highlights ● Instructure continued to grow its customer base in the third quarter. A few highlights include: ○ US Higher Education and K-12 Schools – Canvas was selected by Brigham Young University and by the University of Nebraska. Additionally, Orange County Public School District in Florida, the 9th largest school district in the US, and Kent School District, the 4th largest district in Washington selected Canvas for their LMS solution. ○ International – Canvas was chosen by TIAS in the Netherlands, the business school of Tilburg University, and by the Brisbane Grammar School in Australia. ○ Corporate – Bridge was selected by various companies across the finance, manufacturing and healthcare industries, including Delta Dental of Washington and Movement Mortgage. Business Outlook Today, Instructure issued financial guidance for the fourth quarter and full year 2016. The financial guidance discussed below is on a non-GAAP basis, except for revenues, and excludes stock-based compensation expense, reversal of payroll tax expense on secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability (see table below which reconciles these non-GAAP financial measures to the related GAAP measures).
